Citation Nr: 0403411	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for lichen simplex 
chronicus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Girard Brady, 
Attorney


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from April 1981 until July 
1991.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Wichita, Kansas.

It is noted that, following the August 2001 rating action, 
the claims file was transferred to the RO in Muskogee, 
Oklahoma.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

It is observed that the rating criteria for skin disabilities 
under 38 C.F.R. § 4.118 were revised effective August 30, 
2002.  While the veteran has received notice of both the old 
and new criteria, his most recent VA examination in July 2001 
was adequate only relative to the former criteria.  
Specifically, the examiner did not state the percentage of 
the veteran's body that was affected by his skin disability.  
The examination report also failed to indicate whether the 
veteran had undergone intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs, and if so, 
for what length of time.  As a new VA examination which 
provides clinical findings for evaluation of the veteran's 
skin disability under the revised rating criteria may result 
in an entitlement to a higher evaluation, such examination 
should be scheduled.  

Additionally, subsequent to certification of the appeal to 
the Board in April 2003, additional medical evidence has been 
received into the record.  The RO has not had the opportunity 
to adjudicate the issue on appeal with consideration of this 
additional evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Schedule the veteran for a VA 
dermatology examination.  In addition to 
any other necessary tests, the examiner 
should state what percentage of the 
veteran's body is affected by his lichen 
simplex chronicus.  The veteran should be 
asked to state whether he had undergone 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and if so, for 
what length of time.  

3.  After completing the above, 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
lichen simplex chronicus, considering all 
new evidence.  Both the old version of 
38 C.F.R. § 4.71a and the revised 
version, effective August 30, 2002, must 
be contemplated.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002); 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




